Name: Commission Regulation (EC) No 2387/94 of 30 September 1994 establishing the supply balance for the Canary Islands in products of the pigmeat sector for the period 1 October to 30 November 1994 and amending Regulation (EEC) No 1724/92
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  animal product;  regions of EU Member States;  economic policy
 Date Published: nan

 1 . 10 . 94 Official Journal of the European Communities No L 255/97 COMMISSION REGULATION (EC) No 2387/94 of 30 September 1994 establishing the supply balance for the Canary Islands in products of the pigmeat sector for the period 1 October to 30 November 1994 and amending Regulation (EEC) No 1724/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector (3), as last amended by Regulation (EC) No 1587/94 (4), fixes for the period 1 July to 30 September 1994, on the one hand, the quan ­ tities of products from the pigmeat sector of the forecast supply balance which benefit from an exemption in respect of the levy on direct imports from third countries or from Community aid, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries ; Whereas, pending the conclusions to be reached in examining complementary information supplied by the competent authorities, and in order to ensure continuity of the specific supply arrangements, the quantities of pure-bred breeding animals in receipt of the aid should be established, for a new period limited to two months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the amounts supplying for the Canary Islands with pigmeat products, as set out in the aforementioned Annex, are determined on the basis of the criteria for fixing Community aid in the present market situation of the sector in question and, in particular, in the light of the price of such products on the European territory of the Community and on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Annexes I, II and III to Regulation (EEC) No 1724/92 are replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13. (2) OJ No L 180, 23 . 7 . 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 90 . (4) OJ No L 167, 1 . 7. 1994, p. 6 . No L 255/98 Official Journal of the European Communities 1 . 10 . 94 ANNEX 'ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period from 1 October 1994 to 30 November 1994 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh or chilled  ex 0203 Meat of domestic swine, frozen 3 168 1601 00 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products 2 000 1 602 20 90 Prepared or preserved livers of all animals other than geese or ducks 100 Other preparations or conserves containing meat or meat offal of domestic swine : 1602 41 10 Hams and cuts thereof 667 1602 42 10 Shoulders and cuts thereof 434 1602 49 Others, including mixtures 584 1 . 10. 94 Official Journal of the European Communities No L 255/99 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 11 10 000 18 0203 12 11 100 18 0203 1219 100 18 0203 19 11 100 18 0203 19 13 100 , 18 0203 19 15 100 12 0203 19 55 120 10 0203 19 55 190 10 0203 19 55 311 7 0203 19 55 391 7 0203 21 10 000 18 0203 22 11 100 18 0203 22 19 100 18 0203 29 11 100 18 0203 29 13 100 18 0203 29 15 100 12 0203 29 55 120 10 0203 29 55 190 10 0203 29 55 311 7 0203 29 55 391 7 1601 00 10 100 13 1601 00 91 100 25 1601 00 99 100 15 1602 20 90 100 13 1602 41 10 100 13 1602 41 10 210 35 1602 41 10 290 11 1602 42 10 100 13 1602 42 10 210 25 1602 42 10 290 11 1602 49 11 110 13 1602 49 11 190 25 1602 49 13 110 13 1602 49 13 190 20 1602 49 15 110 13 1602 49 15 190 20 1602 49 19 110 8 1602 49 19 190 17 1602 49 30 100 13 1602 49 50 100 7 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87, as amended. No L 255/ 100 Official Journal of the European Communities 1 . 10 . 94 ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 October to 30 November 1994 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigsQ  male animals 27 400  female animals 367 350 ( ! ) Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'